Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Cruz on 10/19/2021.
The application has been amended as follows: 
1.	(Currently Amended) A method comprising:
	generating, by one or more processors, one or more configuration parameters based on conditions of a trading market, wherein computer program instructions define a trading engine that operates in accordance with the one or more configuration parameters;
	changing, by the one or more processors, at least one of the one or more configuration parameters one or more of automatically during randomized times and periodically during certain predetermined times to control a rate at which a price cascade is slowed;
	initializing, by the one or more processors, an initial interval comprising an initial upper price limit and an initial lower price limit;
	monitoring, by the one or more processors, market information of the trading market during the initial interval, wherein the market information comprises an indicative market price;
	detecting, by the one or more processors, a change in the market information that is indicative of the price cascade, wherein said change comprises a value of a gap between the indicative market price and at least one of the initial upper price limit and the initial lower price limit; [[and]]
	establishing, by the one or more processors, an automatic connection to a user interface;
receiving, by the one or more processors, input via the user interface, said input comprising an adjustment to the one or more configuration parameters; and
	initializing, by the one or more processors, a second interval to prevent the price cascade, the second interval comprising a second upper price limit and a second lower price limit generated by adjusting the initial upper price limit and the initial lower price limit in accordance with the adjustment to the one or more configuration parameters.

	2.	(Original) The method of Claim 1, further comprising:
	measuring, by the one or more processors, a volatility of the trading market;
	generating, by the one or more processors, one or more new configuration parameters for controlling subsequent price cascades based on the measured volatility, the one or more new configuration parameters based on one or more of historical market data and real-time market data for one or more financial instruments; and
	continually monitoring and adjusting, by the one or more processors, order limits to prevent a subsequent price cascade in accordance with the one or more new configuration parameters.

	3.	(Original) The method of Claim 2, wherein the one or more new configuration parameters are further based on a plurality of determined market reactions and a plurality of historical market data. 

	4.	(Original) The method of Claim 2, wherein generating the one or more new configuration parameters comprises selecting the one or more new configuration parameters to reduce acceptance of orders following execution of a trade.



	6.	(Original) The method of Claim 1, wherein the one or more configuration parameters comprise a time interval.

	7.	(Original) The method of Claim 1, wherein the one or more configuration parameters comprise an order price.

	8.	(Original) The method of Claim 1, wherein the one or more configuration parameters comprise a price limit hit count.

	9.	(Original) The method of Claim 1, wherein the one or more configuration parameters comprise a tick reduction rate.

	10.	(Original) The method of Claim 1, wherein the trading engine is configured to determine whether to execute or reject an order based on one or more of the initial upper price limit, the initial lower price limit, the second upper price limit, and the second lower price limit.

	11.	(Currently Amended) A system comprising:
	one or more computer processors; and 
	computer-readable storage medium storing computer program instructions, 

	generate one or more configuration parameters based on conditions of a trading market,
	define a trading engine that operates in accordance with the one or more configuration parameters,
	change at least one of the one or more configuration parameters one or more of automatically during randomized times and periodically during certain predetermined times to control a rate at which a price cascade is slowed,
	initialize an initial interval comprising an initial upper price limit and an initial lower price limit,
	monitor market information of the trading market during the initial interval, wherein the market information comprises an indicative market price,
	detect a change in the market information that is indicative of the price cascade, wherein said change comprises a value of a gap between the indicative market price and at least one of the initial upper price limit and the initial lower price limit, [[and]] 
	establish an automatic connection to a user interface,
	receive input via the user interface, said input comprising an adjustment to the one or more configuration parameters, and
	initialize a second interval to prevent the price cascade, the second interval comprising a second upper price limit and a second lower price limit generated by adjusting the initial upper price limit and the initial lower price limit in accordance with the adjustment to the one or more configuration parameters.

	12.	(Original) The system of Claim 11, wherein the computer program instructions, when executed by said one or more computer processors, further cause the system to:
measure a volatility of the trading market;

	continually monitor and adjust order limits to prevent a subsequent price cascade in accordance with the one or more new configuration parameters.

	13.	(Original) The system of Claim 12, wherein the one or more new configuration parameters are further based on a plurality of determined market reactions and a plurality of historical market data. 

	14.	(Original) The system of Claim 12, wherein the system is configured to calculate the one or more new configuration parameters by selecting the one or more new configuration parameters to reduce an acceptance of orders following the execution of a trade.

	15.	(Original) The system of Claim 12, wherein the system is configured to calculate the one or more new configuration parameters by selecting the one or more new configuration parameters to reduce an impact of a market reaction following the execution of a trade.

	16.	(Original) The system of Claim 11, wherein the one or more configuration parameters comprise a time interval.

	17.	(Original) The system of Claim 11, wherein the one or more configuration parameters comprise an order price.



	19.	(Original) The system of Claim 11, wherein the one or more configuration parameters comprise a tick reduction rate.

	20.	(Original) The system of Claim 11, wherein the trading engine is configured to determine whether to execute or reject an order based on one or more of the initial upper price limit, the initial lower price limit, the second upper price limit, and the second lower price limit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior arts of records are Farrell et al., US Publication Number: 2008/0046356 and Renton et al., US Patent Number: 8,200,568 B2.  Farrell et al. teaches controlling markets during a stop loss.  The system monitors trading that takes place as a result of the cascading triggering of conditional orders. When an order is executed beyond a predetermined price threshold, an instrument may be flagged, allowing matching to take place only at or within the predetermined price threshold.
Renton et al. teaches an offer for a particular market is received from a market maker, at an offer price. A bid for the same instrument is received from another market maker at a bid price which is higher than or equal to offer price and the offer price is automatically increased to a price higher than the bid price.
In regard to claim 1, the closest prior arts of record when taken either individually or in combination with other prior arts do not to teach or disclose the subject matter of generating, by one or more processors, one or more configuration parameters based on conditions of a trading market, wherein computer program instructions define a trading engine that operates in accordance with the one or more 
monitoring, by the one or more processors, market information of the trading market during the initial interval, wherein the market information comprises an indicative market price;  detecting, by the one or more processors, a change in the market information that is indicative of the price cascade, wherein said change comprises a value of a gap between the indicative market price and at least one of the initial upper price limit and the initial lower price limit;  establishing, by the one or more processors, an automatic connection to a user interface;  receiving, by the one or more processors, input via the user interface, said input comprising an adjustment to the one or more configuration parameters; and initializing, by the one or more processors, a second interval to prevent the price cascade, the second interval comprising a second upper price limit and a second lower price limit generated by adjusting the initial upper price limit and the initial lower price limit in accordance with the adjustment to the one or more configuration parameters.
In regard to claim 11, the closest prior arts of record when taken either individually or in combination with other prior arts do not to teach or disclose the subject matter of one or more computer processors; and computer-readable storage medium storing computer program instructions, the computer program instructions, when executed by said one or more computer processors, cause the system to: generate one or more configuration parameters based on conditions of a trading market, 3 EAST\185479959.2define a trading engine that operates in accordance with the one or more configuration parameters, change at least one of the one or more configuration parameters one or more of automatically during randomized times and periodically during certain predetermined times to control a rate at which a price cascade is slowed, initialize an initial interval comprising an initial upper price limit 
receive input via the user interface, said input comprising an adjustment to the one or more configuration parameters, and initialize a second interval to prevent the price cascade, the second interval comprising a second upper price limit and a second lower price limit generated by adjusting the initial upper price limit and the initial lower price limit in accordance with the adjustment to the one or more configuration parameters.
The instant invention is both a combination of technical elements directed to computer and electronic technology. While at some level abstract the ordered combination makes it significantly more than the idea itself. Further applicant specification makes it clear that this is an invention of technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697